Case 1:19-cv-03828-EK-SMG Document 33 Filed 01/31/20 Page 1 of 2 PageID #: 114
                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
    __________________________________________________________________________________________
                                     420 Lexington Ave. • Suite 2525 • New York, NY 10170
                                          T: 212.792-0048 • E: Jason@levinepstein.com


                                                                                                  January 31, 2020
Via Electronic Filing
The Honorable Magistrate Judge Steven M. Gold
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                  Re:       Monica Franco v. Galvis & Musa, Corp. et al.
                            Case No.: 1:19-cv-03828

Dear Honorable Magistrate Judge Gold:

       This law firm is counsel to Defendants Galvis & Musa, Corp. d/b/a Delicias Tropical
Restaurant and Maria Galvis (together, the “Defendants”) in the above-referenced matter.

        Pursuant to Your Honor’s Individual Motion Practice Rule 1(A), this letter respectfully
serves as a response to Plaintiffs’ letter motion for sanctions. [Dckt. No. 32].

        As an initial matter, simultaneously with the filing of this letter, the undersigned attorney
has contacted the Court Clerk to remove Exhibit “A” to Defendants’ letter motion requesting a
Settlement Conference. The undersigned has been informed that the Exhibit has been removed
from the Court’s docket. It is worth noting that Plaintiffs’ counsel made no effort to contact the
undersigned prior to filing his letter motion, which would have obviated unnecessary motion
practice.

        Regardless, Plaintiffs’ motion fails to adequately address the legal principles and
requirements behind the sanctioning of lawyers. Plaintiffs cited Bernard v. Galen Group, 901 F.
Supp. 778 (S.D.N.Y. 1995) for the proposition that counsel should be sanctioned. Galen Group
does not provide a basis for awarding fees in this case. In Galen Group, the district court found
that counsel had actively sought to curtail mediation, opposing it from the outset and willfully and
deliberately setting out to frustrate it. Galen Group at 784. The series of events in Galen Group
have not occurred here, and counsel for Defendants have never willfully deliberately sought to
undermine the alternative dispute resolution process.

        Next, FRE 408 only bars the admission of evidence of offers of compromise and settlement
to prove liability or invalidity of the claim, but not inadmissible if offered for some other purpose1.
See Fed.R.Evid. 408; Starter Corp. v Converse, Inc., 170 F3d 286, 293 [2d Cir 1999]. Here,
Plaintiffs counsel’s January 23, 2020 email was only being offered to underscore that the need for

1
  See also Ausherman v Bank of Am. Corp., 212 F Supp 2d 435, 455 [D Md 2002] (“for those who see within Evid.
Rule 408 the reflection of their own ingenuity at having discovered a means to lie, threaten, or coerce with impunity
to negotiate a settlement advantageous to their clients, the sanctuary they perceive is illusory. The rule itself, on its
face and interpreted as it must be—under Evid. Rule 102 to obtain a fair and just result—allows no such use. Nor
will the courts allow a rule intended to promote the fair resolution of disputes to be perverted by a use that would
undermine the very reason for its existence.”)
                                                              1
Case 1:19-cv-03828-EK-SMG Document 33 Filed 01/31/20 Page 2 of 2 PageID #: 115



an emergency settlement conference. Court scrutiny of Plaintiffs’ financial interests is warranted
here.

        Plaintiffs’ conclusory allegations in their motion are inadequate to impose sanctions, and
are unsupported by federal jurisprudence or the facts of this matter. The motion should be denied,
and the undersigned respectfully requests to schedule a Settlement Conference before Your Honor
in the above-referenced action as soon as practicably possible

       Thank you, in advance, for your time and attention.

                                                    Respectfully submitted,

                                                    LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                    By: /s/ Jason Mizrahi
                                                        Jason Mizrahi
                                                        420 Lexington Ave., Suite 2525
                                                        New York, NY 10170
                                                        Tel.: (212) 792-0048
                                                        Email: Jason@levinepstein.com
                                                        Attorneys for Defendants Galvis & Musa,
                                                        Corp. d/b/a Delicias Tropical Restaurant
                                                        and Maria Galvis
To:    All Counsel of Record (via ECF)




                                                2
